Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/756,634 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-63 and 68-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/196445 to Larkner. Larkner teaches a storage device (10) for medical products (par. 2) comprises a cabinet (12),a drawer assembly (20) positioned in the cabinet, the drawer assembly (par. 295) including a plurality of storage spaces (22), a plurality of storage containers (24), each storage container associated with one of the storage spaces (22; par.294), an actuation assembly (26) including an array of actuators (par. 7), each of the actuators of the array being associated with a respective storage container, each of the actuators being independently actuatable to secure or release the respective storage container with which the respective actuator is associated relative to the storage space (fig. 4A-4B, 6, 7), and a manual release mechanism actuatable by a user to override the actuation assembly and independently release the storage containers from the storage spaces (par 5. 13, 44, 70, 102, 151, 273, 302; figure 18). The actuators include electrically elements (Pr. 27, 28, 353). Sensors detect the position of the arm (par.302, 358; Fig. 18). The storage space includes an arm with a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/196445 to Larkner in view of US Patent 5,661,978 to Holmes. Larkner discloses every element as claimed and discussed above except the storage container being configured to permit air flow. Holmes teaches opening in the container to permit air to flow inside and control the climate. At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the device of Larkner by adding openings for airflow to and from the cooling unit as taught by Holmes to control the climate. 
For further clarification regarding claim 65, Larkner in view of Holmes does not expressly disclose a guard with vanes. The examiner is taking Official Notice that is well known in the art of vents and refrigerators to provide guards with vanes over openings to direct air flow and prevent hands in the duct. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to provide a guard with vanes over the duct. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637